DETAILED ACTION
	This communication is in response to the Applicant Arguments/Remarks filed 5/31/2022. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. The limitation a dot product function was in claim 3 in which the Shiebler Reference was applied to teach said limitation, therefore, the new combination of references in response to the amended claims are provided below. Regarding the argument that “Rossi never discloses or suggests receiving a query that specifies a model type and a source of a set of training data let alone a Structured Query Language (SOL) query. In fact, Rossi is utterly silent regarding a model selection, the source of the training data, and SQL queries entirely. Instead, Rossi merely describes datasets for "experimental analysis"”, ‘Rossi fails to disclose or suggest generating sub-queries from any query”, examiner respectfully disagrees.
In order to select and/or train a model of data stored in the relational database, SQL create, select statements are known in the technological art for manipulating relational databases. The model selection is a process of select a particular type of model that performs a particular task for the particular type of data and/or parameters. 
Rossi teaches at col. 5, line 64 to col. 6, line 3: automated model selection as described is particularly important for dynamic recommendation system. Selecting d is usually difficult and non-intuitive, with the optimal value varying for each dataset. Further, since the dynamic recommendation system will adapt based on a stream of data, the optimal size of the model will also vary and require automatic online tuning; col. 17:4-26: consider an online retail dataset stored in a relational database; col. 20:4-31: the model selection suitably adapts parameters of the model, such as model size d and/or regularization parameters. Advantageously, by recomputing U, V, and Z from scratch, new users (user column), updates/new purchases (item column), new friendships, etc. are incorporated into the model. The initial datasets (source of the training data) are used to select and train a model, as described above, approximating the initial datasets. The initially selection and training can be performed upon receipt of the initial datasets or by a batch computation module periodically performing batch computations. To select and train the model, the recommendation system makes use of, or includes, the matrix factorization system of FIG. 14; col. 22:43-55: providing a method for adjusting the matrix factorization and the resulting model using either user-defined parameters given as input, or learned automatically through cross validation. Providing a system for evaluating and tuning a model for a particular prediction or factorization task. Thus, generation and/or train models for recommending items etc. to users are not just “experimental analysis”. 
Rossi further teaches at col. 23:8-11: divide such requests among the p processing units, and use the smaller model learned from the matrix factorization framework to obtain predictions independently of one another; col. 14:17-22: during analysis, each of the datasets was split into training and testing datasets. Further, whenever possible, cross-validation was employed with the splits for reproducibility. For Dataset3, the training and testing datasets were also combined and used to test scalability; col. 18:40-56: the set of items to compute ratings for can be constrained based on select criteria, such as clusters, neighborhood, friends, similarity, etc. For example, heuristics may be used to only search over q entries, where q is much less than n (e.g., using simple similarity, social network, etc.) As another example, using k-means, the users and products could be clustered into groups… to constrain the set of items is using common neighbors to select a subset of then products. This improves the scalability since a score is computed for only a fraction of the total n products for each user; col. 22:21-23: providing a real-time matrix factorization system that is fast, scalable, and accurate and that is applicable for a variety of applications such as recommendation. Select a subset set of products by using the smaller model, fast, scalable etc.  
Shiebler further teaches a dot product function at para. 16: machine learning models, matrix factorization, user-item affinity can be estimated with just a dot product of two embedding vectors, rather than a computationally expensive neural network evaluation; para. 36: dot product. The combination of references does teach the argued limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. (US 10235403) in view of Shiebler (US 20190251435).

As per claims 1, 8, 15, Rossi et al. teaches
a computer-implemented method, comprising: obtaining, from a user device, a Structured Query Language (SQL) query to create a matrix factorization model based on a set of training data (col. 16:12-22: with reference to fig. 14, a matrix factorization system, receives one or more datasets to be fused and factorized together into a model. The datasets share at least one dimension (e.g., a user dimension) and are, for example, graphs represented as adjacency matrices or traditional data in the form of rows and columns. The rows are typically user information and the columns are typically features/attributes; col. 17:4-26: consider an online retail dataset stored in a relational database (or any arbitrary data type), and including many columns and rows. If only a user column is considered, this column can be merged with purchases or other parameters to get a matrix for which Collective CCD2 can be applied; col. 20:10-57: the initial datasets are used to select and train a model. The initially selection and training can be performed upon receipt of the initial datasets or by a batch computation module periodically performing batch computations. To select and train the model, the recommendation system makes use of, or includes, the matrix factorization system of fig. 14. The requests are received from users (e.g., browsing a directory of the directory system 52) by way of user computing devices 62. The recommendations are returned to the user by way of the user computing devices); 
the SQL query comprising: a model type; and a source of the set of training data (col. 5, line 64 to col. 6, line 3: automated model selection as described is particularly important for dynamic recommendation system. Selecting d is usually difficult and non-intuitive, with the optimal value varying for each dataset. Further, since the dynamic recommendation system will adapt based on a stream of data, the optimal size of the model will also vary and require automatic online tuning; col. 17:4-26: consider an online retail dataset stored in a relational database; col. 20:4-31: the model selection suitably adapts parameters of the model, such as model size d and/or regularization parameters. Advantageously, by recomputing U, V, and Z from scratch, new users (user column), updates/new purchases (item column), new friendships, etc. are incorporated into the model. The initial datasets (source of the training data) are used to select and train a model, as described above, approximating the initial datasets. The initially selection and training can be performed upon receipt of the initial datasets or by a batch computation module periodically performing batch computations. To select and train the model, the recommendation system makes use of, or includes, the matrix factorization system of FIG. 14; col. 22:43-55: providing a method for adjusting the matrix factorization and the resulting model using either user-defined parameters given as input, or learned automatically through cross validation. Providing a system for evaluating and tuning a model for a particular prediction or factorization task. Thus, in order to select and/or train a model of data stored in the relational database, SQL create, select statements are known in the technological art. The model selection is a process of select a particular type of model that performs a particular task for the particular type of data and/or parameters);
generating, using the SQL query, a plurality of SQL sub-queries; obtaining the set of training data from the source; and generating the matrix factorization model based on the set of training data and the SQL sub-queries (col. 23:8-11: divide such requests among the p processing units, and use the smaller model learned from the matrix factorization framework to obtain predictions independently of one another; col. 14:17-22: during analysis, each of the datasets was split into training and testing datasets. Further, whenever possible, cross-validation was employed with the splits for reproducibility. For Dataset3, the training and testing datasets were also combined and used to test scalability; col. 18:40-56: the set of items to compute ratings for can be constrained based on select criteria, such as clusters, neighborhood, friends, similarity, etc. For example, heuristics may be used to only search over q entries, where q is much less than n (e.g., using simple similarity, social network, etc.) As another example, using k-means, the users and products could be clustered into groups… to constrain the set of items is using common neighbors to select a subset of then products. This improves the scalability since a score is computed for only a fraction of the total n products for each user; col. 22:21-23: providing a real-time matrix factorization system that is fast, scalable, and accurate and that is applicable for a variety of applications such as recommendation). Thus, select statements of subsets of datasets based on select criteria that help obtain prediction independently of one another, find interesting groups or trends etc. are equivalent to relational/SQL sub-queries with scalable functions – See col. 17:4-10; col. 21:39-45. 
	Rossi does not explicitly teach dot product function.
	Shiebler teaches 
	comprising a dot product function (para. 16: machine learning models, matrix factorization, user-item affinity can be estimated with just a dot product of two embedding vectors, rather than an computationally expensive neural network evaluation; para. 36: dot product). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rossi and Shiebler in order to effectively predict, forecast or provide future recommendations – See Shiebler, para. 28-31, 76.

As per claims 5, 12, 19, Rossi et al. teaches
wherein generating the SQL sub-queries comprises generating the SQL sub-queries using only scalable functions (col. 23:8-11: divide such requests among the p processing units, and use the smaller model learned from the matrix factorization framework to obtain predictions independently of one another; col. 14:17-22: during analysis, each of the datasets was split into training and testing datasets. Further, whenever possible, cross-validation was employed with the splits for reproducibility. For Dataset3, the training and testing datasets were also combined and used to test scalability; col. 18:40-56: the set of items to compute ratings for can be constrained based on select criteria, such as clusters, neighborhood, friends, similarity, etc. For example, heuristics may be used to only search over q entries, where q is much less than n (e.g., using simple similarity, social network, etc.) As another example, using k-means, the users and products could be clustered into groups… to constrain the set of items is using common neighbors to select a subset of then products. This improves the scalability since a score is computed for only a fraction of the total n products for each user; col. 21:30-47: the framework is flexible, scalable in streaming environments, efficient/fast, and accurate. The framework can fuse an arbitrary number of edge attributes (matrices) or vertex attributes (vectors), and the computational complexity of the framework is linear in the number of non-zeros in the matrices. Further, the framework is incremental and scalable for the streaming environment; col. 22:21-23: providing a real-time matrix factorization system that is fast, scalable, and accurate and that is applicable for a variety of applications such as recommendation).   Thus, select statements of subsets of datasets based on select criteria that help obtain prediction independently of one another, find interesting groups or trends etc. are equivalent to relational/SQL sub-queries with scalable functions – See col. 17:4-10; col. 21:39-45.

As per claims 6, 13, 20, Rossi et al. teaches
wherein the SQL query further comprises: a number of factors; a rating column in the set of training data; a user column in the set of training data; and an item column in the set of training data (col. 3:20-30: a more general approach to matrix factorization for factorizing an arbitrary number of matrices and attributes using CCD2, herein referred to as Collective CCD2 • Collective CCD2 fuses two or more datasets together by representing datasets as matrices and factorizing them. For instance, given a user-by-item matrix (e.g., users purchased a product or rated a movie); col. 14: 5-17: ratings; col. 20:4-31: the model selection suitably adapts parameters of the model, such as model size d and/or regularization parameters. Advantageously, by recomputing U, V, and Z from scratch, new users (user column), updates/new purchases (item column), new friendships, etc. are incorporated into the model. The initial datasets (source of the training data) are used to select and train a model, as described above, approximating the initial datasets. The initially selection and training can be performed upon receipt of the initial datasets or by a batch computation module periodically performing batch computations. To select and train the model, the recommendation system makes use of, or includes, the matrix factorization system of FIG. 14; col. 22:43-55: providing a method for adjusting the matrix factorization and the resulting model using either user-defined parameters given as input, or learned automatically through cross validation. Providing a system for evaluating and tuning a model for a particular prediction or factorization task).  

As per claims 7, 14, Rossi et al. teaches
Wherein: the training data indicates ratings that users gave to items; and the matrix factorization model provides, for each respective user of the users, predictions of ratings that the respective user would give to items for which the respective user did not give a rating (col. 13:25-29: regarding neighborhood based models, after training U and V (e.g., using CCD2), a prediction or recommendation is made using the user-by-user matrix S ( e.g., a social network or an interaction/similarity matrix); col. 14:25-31: the trained model was then evaluated using the testing datasets. That is to say, the trained model was used to make predictions and compared to the known results; col. 17:21-51: predicting the rating of a movie for a given user,….forecasting describes the prediction of the product a user will buy at t+1 by treating a user-by-product matrix as a continuous, dynamic system and using the current data at time t with exponentially weighted past data from t-1; col. 18:12-18).


Claims 2-4, 9-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. (US 10235403) in view of Shiebler (US 20190251435) and further in view of Tamayo et al. (US 20130246319).
As per claims 2, 9, 16, Rossi et al. teaches
wherein generating the matrix factorization model based on the set of training data and the SQL sub-queries comprises: defining, based on the training data, a model table; defining, based on the training data, a data model table; and generating the matrix factorization model based on both the model table and the data model table (col. 16:12-22: with reference to fig. 14, a matrix factorization system includes a CCD2/Collective CCD2 module. The CCD2 module receives one or more datasets to be fused and factorized together into a model. The datasets share at least one dimension (e.g., a user dimension) and are, for example, graphs represented as adjacency matrices or traditional data in the form of rows and columns. The rows are typically user information and the columns are typically features/attributes; col. 14:26-31; col. 6:6-19: multiple models are trained, typically simultaneously in parallel, using CCD2 or Collective CCD. The trained models are then combined to get a single model representing the matrix factorization. More specifically, p different bootstrap datasets are generated by dividing a dataset (e.g., A) into the p datasets. For example, two bootstrap datasets can be generated from even and odd numbered rows of the training dataset, respectively. A model is then trained using each of the p bootstrap datasets, and an ensemble is created by combining the models to obtain a more accurate model; col. 22:43-55: providing a method for adjusting the matrix factorization and the resulting model using either user-defined parameters given as input, or learned automatically through cross validation. Providing a system for evaluating and tuning a model for a particular prediction or factorization task. Since data are stored in columns and rows, thus, input/training dataset for a particular model are stored in tables). Even if Rossi and Shiebler do not explicitly disclose model table and data model table,
	Tamayo teaches model table and data model table at para. 78: by projecting datasets into lower-dimensional matrix representations it reduces the noise and emphasizes salient features in the data. Once products, customers, etc. are projected in a suitable space of representation, their relationships can be modeled much more easily and efficiently. As most operations in Projection Mining are matrix operations between tables of data or use data milling models, the paradigm fits very well with the RDBMS environment; para. 81: models are tables that are relatively transparent, sparse and can easily be interpreted. Therefore, the models are tables and that the table(s) of data used for training models are data model table. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rossi, Shiebler et al. and Tamayo in order to effectively predict, forecast or provide future recommendations – See Tamayo, para. 45.

As per claims 3, 10, 17, Rossi et al. teaches
wherein generating the matrix factorization model based on both the model table and the data model table (col. 6:6-19: multiple models are trained, typically simultaneously in parallel, using CCD2 or Collective CCD. The trained models are then combined to get a single model representing the matrix factorization; col. 10:26-39: collective CCD2 is a general framework for collective matrix factorization based on CCD. The proposed approach fuses multiple data sources into a single factorization. This includes both edge attributes in the form of additional matrices and vertex attributes in the form of vectors. Collective CCD2 uses the additional data sources to learn more accurate weights which appropriately capture the influence between data sources; col. 21:30-47: the framework is flexible, scalable in streaming environments, efficient/fast, and accurate. The framework can fuse an arbitrary number of edge attributes (matrices) or vertex attributes (vectors), and the computational complexity of the framework is linear in the number of non-zeros in the matrices. Further, the framework is incremental and scalable for the streaming environment. Also, see columns and lines cited in claim 2 above in relating to the model table and data model table).  
Rossi does not explicitly teach dot product of the two vectors.
	Shiebler teaches 
	generating the matrix factorization model based on a dot product of the two vectors (para. 16: in large multi-component systems these embeddings can be used as information dense inputs to other machine learning models. The user and item embeddings generated by matrix factorization have another desirable property: they are co-embeddings which lie in the same vector space. Therefore, user-item affinity can be estimated with just a dot product of two embedding vectors, rather than an computationally expensive neural network evaluation. Furthermore, approximate nearest neighbors systems may be used to efficiently match items to users; para. 36). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rossi and Shiebler in order to effectively predict, forecast or provide future recommendations – See Shiebler, para. 28-31, 76. Even if Rossi and Shiebler do not explicitly disclose model table and data model table,
	Tamayo teaches model table and data model table at para. 13,78: by projecting datasets into lower-dimensional matrix representations it reduces the noise and emphasizes salient features in the data. Once products, customers, etc. are projected in a suitable space of representation, their relationships can be modeled much more easily and efficiently. As most operations in Projection Mining are matrix operations between tables of data or use data milling models, the paradigm fits very well with the RDBMS environment; para. 81: models are tables that are relatively transparent, sparse and can easily be interpreted. Therefore, the models are tables and that the table(s) of data used for training models are data model table. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rossi, Shiebler et al. and Tamayo in order to effectively predict, forecast or provide future recommendations – See Tamayo, para. 45.
 
As per claims 4, 11, 18, Rossi teaches 
providing the matrices to a linear solver; obtaining item vectors from the linear solver; 32Attorney Docket No. 16113-8864001generating the matrix factorization model based on the item vectors (col. 10:26-39: collective CCD2 is a general framework for collective matrix factorization based on CCD. The proposed approach fuses multiple data sources into a single factorization. This includes both edge attributes in the form of additional matrices and vertex attributes in the form of vectors. Collective CCD2 uses the additional data sources to learn more accurate weights which appropriately capture the influence between data sources; col. 21:30-47: the framework is flexible, scalable in streaming environments, efficient/fast, and accurate. The framework can fuse an arbitrary number of edge attributes (matrices) or vertex attributes (vectors), and the computational complexity of the framework is linear in the number of non-zeros in the matrices.)
Rossi does not explicitly teach determining matrices based on the dot product of the two vectors.
	Shiebler teaches 
determining matrices based on the dot product of the two vectors; providing the matrices to a linear solver; obtaining item vectors from the linear solver; 32Attorney Docket No. 16113-8864001generating the matrix factorization model based on the item vectors (para. 16: in large multi-component systems these embeddings can be used as information dense inputs to other machine learning models. The user and item embeddings generated by matrix factorization have another desirable property: they are co-embeddings which lie in the same vector space. Therefore, user-item affinity can be estimated with just a dot product of two embedding vectors. Furthermore, approximate nearest neighbors systems may be used to efficiently match items to users; para. 18-19: discovering and exploiting structure underlying user-item affinity matrices in multiple domains; para. 25: the model computes a user's auxiliary domain embedding as a linear combination of the embeddings of the items that user has interacted with, weighted by the user's affinity towards those items; para. 36, 77-79). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rossi and Shiebler in order to effectively predict, forecast or provide future recommendations – See Shiebler, para. 28-31, 76).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mukhin et al. (US 20060218132) teaches at para. 66: SQL create and select statements; para. 33: matrix factorization, model generation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        8/25/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163